Case: 0:13-cv-00096-HRW-CJS Doc #: 107 Filed: 02/26/21 Page: 1 of 1 - Page ID#: 2372




                                           Case No. 20-6383

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                               ORDER



  QUENTIN J. THOMPSON

                Plaintiff - Appellee

  v.

  MIDLAND FUNDING, LLC

                Defendant - Appellant



       In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

  Motion for Voluntary Dismissal filed by the Appellant,

       It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

  of Appellate Procedure.

                                                    ENTERED PURSUANT TO RULE 33,
                                                    RULES OF THE SIXTH CIRCUIT
                                                    Deborah S. Hunt, Clerk


  Issued: February 26, 2021
                                                    ___________________________________
